Title: To George Washington from Abraham Davenport, 12 April 1782
From: Davenport, Abraham
To: Washington, George


                        
                            Sir,
                            Stamford April 12th 1782
                        
                        While your Excellency was absent from the army, the authority, and select men, of this town, applied to Genl
                            Heath, to furnish a detachment of troops, for the protection of this part of the country, on the expiration of the time
                            for which Genl Waterburys brigade was raised. Their request was granted; and Majr Maxwell with one hundred and fifty men,
                            have been stationed with us till now. Under God, we beleive that this town, has been saved, from the ravages of the enemy,
                            by this detachment. We expected, the forces ordered by the State, for our protection, would have been on, befor this
                            time; but we are sorry to inform your Excellency, that very few have yet got in, and we are under a necessity, to apply to
                            you; for a continuance of Majr Maxwells command with us. The inhabitants have been very happy with that officer, and think
                            much is due to him, for his attention to the preservation of property, and the peace of the citizens.
                        If your Excellency can, consistently with the good of the whole, order Majr Maxwells (or some other)
                            detachment from the army to remain with us, we shall be able safely to continue with our possessions, but we much fear, if
                            we are left to ourselves, we shall be driven off, and our property destroyed. To say more will be needless. It cannot be
                            doubted, but your Excellency will be disposed to give us, all that aid which can be afforded, without interfering with
                            your intended operations. The bearer, Mr Baldwin will be able to inform you the prospect we have of assistance from the
                            State.
                        In behalf of the Authority &c. of the Town of Stamford, I am with esteem, and regard, your
                            Excellencys Obedt Hume Sert
                        
                            Abrm Davenport
                        
                    